In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated September 8, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant made a prima facie showing that it was entitled to judgment as a matter of law. The plaintiff’s affidavit presented a feigned issue of fact designed to avoid the consequences of her earlier deposition testimony. As such, it was insufficient to defeat the defendant’s motion for summary judgment (see, Buziashvili v Ryan, 264 AD2d 797; Prunty v Keltie’s Bum Steer, 163 AD2d 595, 596).
The affidavit of the plaintiffs expert was devoid of any trace of facts or data. Consequently, it was without probative value (see, Amatulli v Delhi Constr. Corp., 77 NY2d 525, 533). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.